Title: To John Adams from LeRay de Chaumont, 19 May 1796
From: Chaumont, LeRay de
To: Adams, John


				
					Sir.
					Paris May 19 1796—
				
				The Bearer of this is my most intimate friend Mr Robineau de Bougon & the friend of my whole family. This worthy Gentleman has always enjoyed the esteem et respect of every one who knew him, he was one of the warmest friend the american Revolution had, et being nearly connected With the late Count de Vergennes he has been able to be usefull to that cause which he had always much at heart. Full of confidence in its success he joinded my father as early as 1777 to lend a sum somewhat considerable to the United States. However by some mis understanding the agent did Complicate this simple bussiness in such a manner that the true owners are not yet in possession of their dues, & now it is become an object of importance to Mr Bougon who by the chances of the french Revolution has experienced the loss of his fortune, by the destruction of two Capital Estates, one near Nants by the Vendeens & the other in Hispaniola by the same cause, a civil war.That Mr. Bougon may met in the United States a kind & welcome reception which he deserves so well is my most ardent wish; et to attend this I cannot do better than to recommend him Strongly tou you, Sir, & whatever you will do in my favor to contribute to the success of his visit et to render his Stay agreable in America will be warmly felt with a due Sense of gratitude by me / I am with Regard / Sir / Your most obedient / & humble Servant
				
					LeRay
				
				